MEMORANDUM OPINION
                                          No. 04-11-00082-CV

                              In the INTEREST OF V.S., et al., Children

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-00546
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 7, 2011

AFFIRMED; MOTION TO WITHDRAW GRANTED

           This is an accelerated appeal from the trial court’s judgment terminating the parent-child

relationship between M.T. and four of her five children and from the court’s order finding four of

M.T.’s six appellate points frivolous. We affirm.

           After a trial to the bench, the trial court terminated M.T.’s parental rights to the children

A.F., J.J.B., J.G.B., and J.B. The termination order was supported by the trial court’s findings,

by clear and convincing evidence, that M.T. knowingly placed or knowingly allowed the

children to remain in conditions or surroundings that endangered the physical or emotional well-

being of the children and that termination would be in the children’s best interest. The trial court

also terminated the parental rights of the fathers of all five children. The court did not terminate
                                                                                      04-11-00082-CV


M.T.’s rights with respect to the child C.F., who is now sixteen years old. Instead, the trial court

named the Texas Department of Family and Protective Services to be C.F.’s managing

conservator and named M.T. a possessory conservator.

       M.T. filed a motion for new trial and statement of appellate points, asserting the evidence

was legally and factually insufficient to support the trial court’s findings. M.T. also asserted the

evidence was insufficient to support termination of her rights to four of the children because the

court appointed her a possessory conservator of C.F. The trial court conducted a post-judgment

hearing, at the conclusion of which it found M.T. is indigent, denied the motion for new trial, and

found all but two of the proposed appellate points to be frivolous. The trial court found two of

M.T.’s factual insufficiency points were not frivolous. M.T. timely appealed.

       A record of the post-judgment hearing was filed and appointed counsel filed a brief in

which he argued a full reporter’s record was necessary to determine whether the trial court

abused its discretion in ruling most of the appellate points were frivolous and whether trial

counsel rendered ineffective assistance. This court ordered the court reporter to file a complete

record of the trial and ordered briefing of the issues.

       After the record was filed, M.T.’s court-appointed appellate attorney filed a motion to

withdraw and a brief pursuant to of Anders v. California, 386 U.S. 738 (1967). See In re R.R.,

No. 04-03-00096-CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21, 2003, order)

(applying Anders procedure to appeals from orders terminating parental rights), disp. on merits,

2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.). The brief

contains a professional evaluation of the record and demonstrates there are no arguable grounds

for contending the trial court abused its discretion by ruling M.T.’s appellate points 1, 3, 4, and 5

are frivolous and that points 2 and 6 do not present a substantial question for appellate review.



                                                 -2-
                                                                                   04-11-00082-CV


Counsel provided appellant copies of the brief and motion to withdraw and informed of her right

to review the record and file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio, July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. On July 21,

2011, this court ordered M.T.’s pro se brief due August 22, 2011. The court later granted M.T.

an extension of time to October 6 to file the pro se brief. No pro se brief has been filed;

however, on November 18, 2011, M.T. filed a letter with the court asking that her children be

returned to her. In addition, M.T. filed letters of support from M.T.’s four oldest children, none

of whom is a subject of this proceeding.

       We have reviewed the record, the attorney’s brief, and the letters, and we agree with

counsel that the appellate points do not present a substantial question for appellate review and

the appeal is frivolous. See TEX. CIV. PRAC. & REM. CODE ANN. § 13.003(b) (Vernon 2002).

Accordingly, we grant the motion to withdraw and affirm the trial court’s judgment.



                                                     Steven C. Hilbig, Justice




                                               -3-